PER CURIAM
We accepted review in this case to consider the meaning of the term “qualified expert witness” as that term is used in the Indian Child Welfare Act, 25 USC § 1912(e). In addition to the Court of Appeals’ interpretation of that term, its decision rested on an independent ground, the state’s failure to show that remedial efforts to prevent the breakup of the family were unsuccessful. The state petitioned for review on one ground only. At oral argument, the state conceded that, regardless of this court’s resolution of the issue on which review is sought, we must affirm the Court of Appeals on the issue for which review was not sought. For this reason, we do not consider the issue raised in the petition for review and dismiss this petition as improvidently granted.1
Petition dismissed as improvidently granted.

 Day v. SAIF, 288 Or 77, 602 P2d 258 (1979); Fitch v. Public Welfare Div., 279 Or 297, 567 P2d 117 (1977).